Monell, J. (dissenting.)
This being an action to recover commissions for procuring the charter of a vessel in the port of Hew York, the commissions were payable as soon as the charter was effected, and do not depend upon freight being taken or earned, or upon the voyage being completed.
It was, therefore, a contract as between those parties to be performed here, and is undistinguishable, in my opinion, from Wilson v. Morgan, (4 Rob. 58.)
The verdict should be reduced to the amount of commissions estimated upon the freight, payable in the proper equivalent of gold; else a new trial should be ordered.
Judgment given for amount of verdict, with interest.